Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 1 of 14



                            UNITED STATES DISTRICT CO URT
                            SOUTH ERN DISTRICT OF FLOIUDA

                    CaseNo.16-CR-20549-SCOLA/OTu O-M YES(s)(s)(s)
   UNITED STATES O F AM ERICA

   V5.

   ARNALDO CARM O UZE,

                        Defendant.
                                          /


                                     PLEA AGREEM ENT

         TheUnited StatesofAmerica,by and through theFraud Section ofthe Crim inalDivision

   oftheDepartmentofJustice,and theUnited StatesAttom ey'sOffce forthe Southem Districtof

   Florida (hereinafter referred to as the ttunited States''),and Arnaldo Carmouze (hereinafter
   referredto asthetiDefendanf'),enterintothefollowingagreement:
                TheDefendantagreestoplead guiltytoCount1oftheIndictment.Count1charges

   thattheDefendantdidwillfully,thatis,withtheintenttofurthertheobjectsoftheconspiracy,and
   knowingly combine,conspire,confederate and agreewith otherstoviolateTitle 18,United States

   Code, Section 1347,thatis,to execute a schem e and artifice to defraud a health care benefit

   program affecting commerce,asdefined in Title 18,United StatesCode,Section 24(b),thatis,
   M edicare,and to obtain,by m eansofmaterially false and fraudulentpretenses,representations,

   andpromises,money and property owned by,andunderthe custody and controlotlsaidhealth
   care benefitprogram ,in connection with the delivery ofand paym entforhealth care benefits,

   item s,and services,in violation ofTitle 18,United StatesCode,Section 1349. The Defendant
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 2 of 14




   acknowledgesthathe has read the charges againsthim contained in the Indictm entand thatthe

   chargeshavebeen fully explained to him by hisattorney. The United Statesagreesto dismiss

   Counts2through 7,16,and 17 ofthe Indictm entasto thisDefendantaftersentencing.

                The Defendantis aware thatthe sentence will be im posed by the Court. The

   Defendantunderstands and aF ees thatfederalsentencing law requires the Courtto impose a

   sentence that is reasonable and that the Court must consider the United States Sentencing

   Guidelinesand Policy Statements(hereinafterthe<çsentencing Guidelines'')in determiningthat
   reasonable sentence. TheDefendantacknowledgesand understandsthatthe Courtwillcom pute

   an advisory sentenceunderthe Sentencing Guidelinesand thatthe applicable guidelineswillbe

   determinedbythe Courtrelying inparton theresultsofapresentenceinvestigationbytheUnited

   StatesProbationOm cerçprobation''),whichinvestigationwillcommenceaftertheguiltypleahas
   beenentered.TheDefendantisalsoawarethat,undercertain circum stances,theCourtm ay depart

   from the advisory Sentencing Guidelinesrange thatithascomputed,and m ay raise orlowerthat

   advisory sentence under the Sentencing Guidelines. The Defendant is further aware and

   understandsthatwhile the Courtisrequired to considerthe advisory guidelinerangedetermined

   underthe Sentencing Guidelines,itisnotbound toimposethatsentence.Defendantunderstands

   thatthefactsthatdetenninethe olenselevelwillbe found by theCourtatthetim eofsentencing

   andthatin m aking thosedeterminationsthe Courtm ay considerany reliable evidence,including

   hearsay,aswellasthe provisionsorstipulationsin thisPlea Agreement. TheUnited Statesand

   theDefendantagreetorecomm end thattheSentencingGuidelinesshould apply pursuantto United

   Statesv.Booker,thattheSentencing Guidelinesprovide afairandjustresolution based on the
   factsofthiscase,andthat,exceptasotherwise expressly contemplated in thisPleaAgreem ent,no


                                               2
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 3 of 14




   upward or downward depac res are appropriate. The Courtis permitted to tailorthe ultimate

   sentencein lightofotherstatutory concem s,and such sentence may beeithermoresevere orless

   severethan the Sentencing Guidelines'advisory sentence. Knowing these facts,the Defendant

   understandsand acknowledgesthattheCourthastheauthorityto im poseany sentencewithin and

   uptothestatutoly maximum autholized by 1aw fortheoffensesidentified in paragraph 1 andthat

   theDefendantm ay notwithdraw thepleasolely asaresultofthe sentenceimposed.

         3.     The Defendant also understands and acknowledges that as to the ofrense of

   conspiracy to comm ithealth care fraud,ascharged in Count1,the Courtm ay impose a statutory

   maximum term ofimprisonmentofuptoten(10)years.Inadditiontoanyperiodofimplisonment,
   astoeachcount,theCourtmayalsoimposeaperiodofsupervisedreleaseofuptothree(3)years
   to commence at the conclusion of the period of imprisonm ent. In addition to a tenn of

   imprisonm entand supervised release,theCourtm ayim poseafineofuptotheF eaterof$250,000,

   pursuantto 18U.S.C.j3571(a)(3),ortwicethepecuniarygainfrom theofrense,pursuantto 18
   U.S.C.j3571(d).
         4.     The D efendant further understands and acknowledges that, in addition to any

   sentenceim posed underparap aph 3 ofthisAp-eement,aspecialassessm entin thetotalam ount

   of$100.00willbeim posed on theDefendant. TheD efendantagreesthatany specialassessment

   im posed shallbepaid atthetim eofsentencing.

                The Defendantunderstands and acknowledges that as a result of this plea,the

   Defendantwillbe excluded as a provider from M edicare,M edicaid,and a11federalhealth care

   programs. Defendantagrees to complete and execute a1lnecessary docum entsprovided by any

   departm entoragency ofthe federalgovem m ent,including butnotlimited to theUnited States
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 4 of 14




   DepartmentofHealthandHum an Services,toeffectuatethisexclusionwithin60 daysofreceiving

   the docum ents.Thisexclusion willnotaffectDefendant'srightto apply forand receive benests

   asabenefciary underany federalhealth careprogram,including M edicare andM edicaid.

          6.     TheDefendantrecor izesthatpleadingguilty may haveconsequenceswith respect

   to the Defendant'simm igration statusiftheDefendantisnotanatural-born citizen ofthe United

   States.Underfederallaw,abroad range ofcrim esarerem ovable offenses,including thecrim eto

   whichtheDefendantispleading guilty.In addition,undercertain circum stances,denaturalization

   may also be a consequence ofpleading guilty to a crim e.Rem oval,denaturalization,and other

   immiF ation consequencesare the subjectofa separate proceeding,however,and Defendant
   understandsthatno one,including theDefendant'sattorney ortheCourt,can predictto acertainty

   the effectofthe Defendant'sconviction on the Defendant'simm igration status. TheDefendant

   nevertheless am rm s that the Defendantchoosesto plead guilty regardless ofany immigration

   consequencesthatthe D efendant's plea m ay entail,even ifthe consequence istheD efendant's

   denaturalization and autom aticremovalfrom the United States.

                 TheD efendantshallprovidetheProbation Oftlce andcounselfortheUnited States

   with a 1 11,com plete and accurate personal financial statement. If the Defendant provides

   incompleteoruntruthfulstatem entsinhispersonalsnancialstatement,thisaction shallbedeem ed

   am atelialbreach ofthisAgreem entand the United Statesshallbe freeto pursue al1appropriate

   chargesagainsthim notwithstanding anyagreementstoforbearfrom brin/ngadditionalcharges
   otherwise setforth in thisAgreem ent.

          8.    Provided thattheDefendantcommitsno new crim inaloffensesand provided that

   he continues to dem onstrate an am rm ative recognition and am rm ative acceptance ofpersonal


                                                4
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 5 of 14




   responsibility for his criminal conduct,the United States aF ees that it will recomm end at

   sentencing thatthe Defendant receive a three-levelreduction for acceptance of responsibility

   pursuantto Section 3E1.1ofthe Sentencing Guidelines,based upon theDefendant'srecognition

   andaffirm ativeandtimely acceptanceofpersonalresponsibility.TheUnited States,however,will

   notberequiredtomakethissentencing recommendation iftheDefendant:(1)failsorrefusesto
   make a full, accurate and com plete disclosure to the United States and Probation of the

   circumstancessurroundingtherelevantoFenseconductandhispresentfinancialcondition;(2)is
   found to have misrepresented factsto theUnited Statespriorto entering thisPleaAgreementkor

   (3)commitsanymisconductafterentering intothisPleaAgreement,includingbutnotlimitedto
   committing a state orfederaloffense,violating any term ofrelease,orm aking false statem entsor

   m isrepresentationsto any govem m entalentity orom cial.

                 TheUnited Statesreservesthe rightto inform the Courtand Probation ofa11facts

   pertinentto the sentencing process,including a11relevantinform ation concem ing the offenses

   comm itted,whether charged ornot,as wellas concem ing the Defendantand the Defendant's

   background. Subjectonlytotheexpresstermsofany apeed-upon sentencing recommendations
   contained in this Plea Agreement,the United States further reserves the right to make any

   recomm endation asto thequality and quantity ofpunishment.

                 TheUnited Statesreservesthe rightto m aketheDefendant'scooperation,orlack

   thereof,known to the Courtatthe tim e of sentencing.

                 The Defendantadmitsand acknowledgesthatthefollowing factsaretrue and that

   thvUnited Statescould provethem attrialbeyond areasonable doubt:

         (a)     ThattheDefendantparticipatedintheconspiracytocommithealthcarefraud,as
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 6 of 14




                charged in Count1 oftheIndictm ent;

         (b)    ThattheDefendant'sparticipationintheconspiracytocommithealthcarefraudas
                charged in Count1 oftheIndictm entresulted in an actualor

                intended lossto theM edicareProgram of$16,127,183,
                                                                 .

         (c)    ThattheDefendantusedsophisticatedmeanstoexecutetheoffense;
         (d)    ThattheDefendantabusedapositionofpublicorprivatetrust,orusedaspecial
                skill,in am annerthatsignificantly facilitated the comm ission orconcealm entof

                the offense,
                           'and

         (e)    TheDefendantcommittedafederalhealthcareoffenseinvolving aGovernment
                health careprogram .

         12.    Although not binding on Probation or the Courq the United States and the

   Defendantfurtheragreethat,exceptasotherwise expressly contemplated in thisPleaAgreem ent,

   theywilljointlyrecommendthattheCourtneitherdepartupwardnordepartdownwardunderthe
   Sentencing Guidelineswhen determining the advisory Sentencing Guideline range in thiscase.

   Further,theUnited StatesandtheDefendantagree,although notbinding on ProbationortheCourt,

   thatthereare no factorsorcircum stanceswhich would supportorotherwisesuggestthepropriety

   oftheCourt'sfinding ofanyvarianceunderTitle 18,United StatesCode,Section35534$.
                TheUnited Statesand theDefendantagreethat,although notbinding on Probation

   orthe Coult they willjointly recommend that the Courtmake the following tindings and
   conclusionsasto thesentencetobeimposed:

         (a)    BaseOffenseLevel: n eDefendant'sbaseoffenselevelissix (6),in accordance
                withU.S.S.G.j2B1.1(a)(2),
                                        '
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 7 of 14




         (b)   Loss: The Defendant'soffense levelshallbe increased by twenty (20)levels
               pursuantto U.S.S.G.j281.1(b)(1)(K)becausethelossto theM edicareprogram
               was$16,127,183.

         (c)   SophisticatedM eans:ThatDefendant'soffenselevelshallbeincreasedbytwo(2)
               levels pursuant to Section 2B1.1(b)(10)(C) because the Defendant used
               sophisticatedm eansto executetheoffense.

         (d)   AbuseofPositionofTrustorUseofaSpecialSki11:ThattheDefendant'sofrense
               levelshallbeincreased by two (2)levelspursuantto Section 381.3 becausethe
               Defendantabused a position ofpublicorprivate tnzst,orused a specialskill,in a

               m annerthatsignificantly facilitated the commission orconcealm entoftheoffense.

         (e)   FederalHea1thCareFraudEnhancement:ThattheDefendant'soFenselevelshall
               beincreasedbythree(3)levelspursuanttoSection2B1.1(b)(7)becausetheofrense
               constituted a federal health care offense involving a Governm ent health care

               program over$7,000,000.

         TOTAL OFFEN SE LEW L - UNADJUSTED

         (9    Acceptance of Responsibilitv: That the Defendant's ofrense level shall be
               decreased by three (3) levels pursuantto U.S.S.G.jj 3E1.1(a) and 3E1.1@)
               because the Defendant has demonstrated acceptance of responsibility for his

               ofrense and assisted authoritiesin the investigation ofand prosecution ofhisown

               misconductby tim ely notifying authoritiesofhisintention to enterapleaofguilty.

         TOTAL OFFENSE LEVEL - ADJUSTED                                        àQ
               The D efendant acknowledges and understands that additional or different
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 8 of 14




   enhancem entsorprovisionsofthe SentencingGuidelinesmightbeapplicable,andthatneitherthe

   CourtnorProbationareboundbytheparties'jointrecommendations.
                 The Defendantap eesto forfeitto theUnited States,voluntarily and im mediately,

   a1lright,titleand interestin a11property,realorpersonal,thatconstitutesorisdelived,directly or

   indirectly,from gross proceeds traceable to the offense of conviction,in violation of Title 18,

   UnitedStatesCode,Section 1349,pursuanttoTitle18,UnitedStatesCode,Section982(a)(7).To
   theextentthatsuch property isno longeravailableorhasbeen otherwisedissipated,theDefendant

   agreesthatthe prerequisites ofTitle 21,United StatesCode,Section 853(p)have been fully
   satisfied,and the United States may seek the forfeiture of substimte property. The Defendant

   specifcallyapeestotheentryofaforfeimreorderforaforfeituremoneyjudgmentequalinvalue
   tothetotalgrossproceedstraceableto theolense ofconviction.

          16.    The Defendantknowingly and voluntarily agreesto waive his rightto a hearing

   pursuanttoFed.R.Crim.P.32.2,todetenninetheamountofthefodkituremoneyjudgment.The
   Defendantagreesthatheshallnot,in anym anner,actinopposition to theUnited Statesin seeking

   entry and fullsatisfaction ofthe forfeiture moneyjudgmentand the forfeiture ofthe specific
   property identised above.

          17.    TheD efendantknowinglyandvoluntarily agreestow aivethefollowing rightswith

   respecttotheentry offorfeiture ordersagainsthim :

         (a)     A11constitutional,legal,andequitabledefensestosuchforfeiturek
         (b)     Any constitutionalorstatutory doublejeopardy defenseorclaim regarding such
                 forfeiture;

         (c)     Any statuteoflimitationsclaim ordefensetosuchforfeiture;

                                                 8
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 9 of 14




          (d)    Any claim or defense to such forfeittzre brought or raised under the Eight
                 Amendmentto the United States Constitution,including,butnotlim ited to,any

                 claim ordefenseofexcessivellne;and

          (e)    Any righthemayhavetoanappealofanyresultingorderofforfeiture.
          18.    The Defendant also agrees to assist the United States in all proceedings,

   administrative orjudicial,involving forfeiture to the United Statesofany property,including
   substimteproperty,regardlessofitsnatureorform ,realorpersonal,which theDefendantorothers

   known to the Defendant,have accumulated asa resultofillegalactivities. The assistance shall

   include:identification ofany property subjectto forfeiture,areementto theentry ofan order
   enjoining thetransferorencumbranceofsuch property,and thetransferofsuch propertytothe
   United Statesby delivery to thisofficeupon thisofsce'srequestofany necessary and appropriate

   documentation, including consents to forfeim re and quit claim deeds, to deliver good and

   marketabletitletosuchproperty.Infurtheranceofthecollectionoftheforfeituremoneyjudgment
   and/orarestitutionjudgment,theDefendantagreestothefollowing:
          (a)    TheDefendantagreesto makefullandaccuratedisclosureofhisfinancialafairs
                to theUnited StatesAttorney'sOfficeand U.S.Probation Office. Speciscally,the

                Defendantagreesthat10 calendardaysbeforethehearing onthisPleaAgreement,

                the Defendant shallsubmita completed FinancialDisclosure Statement(form
                provided by theUnited States),and shallfully discloseandidentify al1assetsin
                w hich he has any interest and/or over w hich the D efendant exercises control,

                directly or indirectly,including those held by a spouse,nominee,orotherthird

                party. The Defendant agrees to provide, in a timely manner, al1 financial
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 10 of 14




               inform ation requested by the United States Attorney's Om ce and U .S.Probation

               Om ce,and upon request,to meetin person to identify assets/m onieswhich can be

               usedto satisfytheforfeituremoneyjudgmentand/ortherestitutionjudgment. In
               addition,theD efendantexpressly authorizestheUnited StatesAttorney'sOfficeto

               obtain a creditreport.

         (b)   The Defendantagreesthathe willnotsell,hide,waste,encumber,destroy,or
               otherwisedevalueanyassetuntiltheforfeituremoneyjudgmentandhisrestimtion
               judgmentarepaidinfullwithoutpriorapprovaloftheGovernment.TheDefendant
               shallalso identify any transferofassetsvalued in excessof$5,000 sincethe date

               oftheInformationwasfiledorwhen hebecam eawareofthecrim inalinvestigation,

               including the identity ofthe assçt the value ofthe asset,theidentity ofthethird

               party to whom theassetwastransferred,andthecurrentlocation oftheasset.

         (c)   TheDefendantagreestocooperatefullyin theinvestigation andtheidentification
               ofassetsto be applied toward forfeim re and/orrestim tion.The Defendantagrees

               thatproviding falseorincompleteinformation abouthisfinancialassets,orhiding,

               selling,transfening or devaluing assets and/orfailing to cooperate fully in the

               investigation and identification ofassetsmay beused asabasisfor:(i)separate
               prosecution,including,under18U.S.C.j 1001,
                                                        'or(ii)recommendationofadenial
               ofareductionforacceptanceofresponsibilitypursuanttoSentencing Guidelinesj
               3E 1.1.

         (d)   TheDefendantfurtheragreestoliquidateassets,orcompleteanyothertaskswhich
               willresultin immediate paymentofthe forfeimre money jud> entand/orthe

                                              10
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 11 of 14




                 restitution judgmentin full,orfullpaymentin the shortestamountoftime,as
                 requested by theGovernm ent.

          (e)    TheDefendantshallnotify,within30 days,theClerk oftheCourtand theUnited
                 StatesAttomey'sOffceof:(i)anychangeofname,residence,ormailing address,
                 and (ii)any materialchangein economiccircumstancesthataffectstheabilityto
                 paythe forfeiture.

                 TheDefendantisawarethatthe sentencehasnotyetbeen determ ined bytheCourt.

    The Defendantisalso awarethatany estimate ofthe probable sentencing range orsentence that

    theDefendantmayreceive,whetherthatestim atecom esfrom theDefendant'sattorney,theUnited

    States,or Probation,is a prediction,not a promise,and is notbinding on the United States,

    Probation or the Court. The D efendantunderstands furtherthatany recom mendation thatthe

    United States m akes to the Court as to sentencing,whether pursuant to this Agreem ent or

    otherwise,isnotbinding on the Courtand the Courtmay disregard the recomm endation in its

    entirety.TheDefendantunderstandsand acknowledges,aspreviouslyacknowledgedinparagraph

    2 above,thatthe Defendantm ay notwithdraw his plea based upon the Court's decision notto

    accept a sentencing recomm endation m ade by the Defendant, the United States, or a

    recommendation madejointlybyboththeDefendantandtheUnitedStates.
          2O.    TheDefendantisawarethatTitle 18,United StatesCode,Section3742 afrordshim

    the rightto appealthe sentence im posed in this case. Acknowledging this,in exchange forthe

   undertakingsmadeby the United Statesin thisPleaAgreement,theDefendanthereby waivesa1l

    rights conferred by Section 3742 to appealany sentence imposed,including any forfeiture or

    restitutionordered,ortoappealthem annerinwhichthesentencewasimposed,unlessthesentence
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 12 of 14




    exceedsthem axim um perm ittedby statm eoristheresultofanupward departureand/oravariance

    from theSentencing Guidelinesrangethatthe Courtestablishesatsentencing. In addition to the

    foregoingprovisions,theD efendanthereby waivesallrightsto argueon appealthatthe statuteto

    which the defendantispleading guilty isunconstitutionaland thatthe adm itted conductdoesnot

    fall within the scope of the statute. The Defendant further understands that nothing in this

    Agreem entshallaffecttherightoftheUnited Statesand/oritsduty to appealassetforth in Title

    18,United StatesCode,Section 3742@).However,iftheUnitedStatesappealstheDefendant's
    sentencepursuantto Section 3742(b),theDefendantshallbereleased from theabovewaiverof
    appellate rights. By signing thisAgreem ent,the Defendantacknowledgesthathe hasdiscussed

    the appealwaiver setforth in thisAp eementwith hisattorney. The D efendantfurtheragrees,

    together with the United States, to request that the Court enter a specific ûnding that the

    Defendant'swaiverofhisrighttoappealthesentenceto beim posedin thiscasew asknowing and

    voluntary,

          21.    Forpurposes ofcrim inalprosecution,thisPlea Agreem ent shallbe binding and

    enforceableupon theFraud Section ofthe CriminalDivision oftheUnited StatesDepm mentof

    Justice and theUnited StatesAttorney'sOm ce forthe Southern DistrictofFlorida. TheUnited

    Statesdoesnotrelease Defendantfrom any claim sunderTitle26,United StatesCode. Further,

    thisAp eem entin no way limits,binds,orotherwise afrectsthe rights,powersorduties ofany

    state orlocallaw enforcementagency orany administrativeorregulatory authority.

          22.    D efendant ar ees that if he fails to com ply w ith any of the provisions of this

    Agreem ent,including thefailuretotendersuch AgreementtotheCourt,m akesfalseormisleading

    statem entsbeforethe Courtorto any agentsoftheUnited States,comm itsany furthercrimes,or


                                                12
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 13 of 14




    attemptstowithdraw theplea(priortooraherpleadingguiltytothechargesidentifiedinparagraph
    one(1)above),theGovernmentwillhavetherighttocharacterizesuchconductasabreachofthis
    Agreement. In theeventofsuch abreach:(a)theGovernmentwillbefreefrom itsobligations
    underthe Agreementand furtherm ay take whateverposition itbelieves appropriate asto the

    sentenceandtheconditionsoftheDefendant'srelease(forexample,shouldtheDefendantcommit
    any conduct after the date of this Agreem entthatwould form the basis for an increase in the

    Defendant'sofrenselevelorjustifyanupwarddeparture- examplesofwhichincludebutarenot
    limitedto,obstmction ofjustice,failuretoappearforacourtproceeding,criminalconductwhile
    pending sentencing,and false statements to 1aw enforcem entagents,the Probation Om cer,or

    Court- theGovem mentisfreeunderthisAgreem enttoseek an increasein theofrenselevelbased

    onthatpost-Agreementconductl;(b)theDefendantwillnothavetherighttowithdraw theguilty
    plea;(c)theDefendantshallbefully subjecttocriminalprosecutionforany othercrimeswhich
    hehascommittedormightcommit,ifany,includingperjuryandobs% ctionofjustice;and(d)the
    DefendantwaivesanyprotectionsaffordedbySection1B1.8(a)oftheSentencingGuidelines,Rule
    11oftheFederalRulesofCriminalProcedureandRule410oftheFederalRulesofEvidence,and

    theGovernm entwillbefreeto useagainsttheDefendant,directly and indirectly,in any criminal

    orcivilproceeding any oftheinfonnation,statem ents,and m aterialsprovided by him pursuantto

    thisAgreem ent,including offering into evidence orotherwiseusing theattached AgreedFactual

    BasisforG uilty Plea.

          23.    Thisistheentire Agreem entand understanding between the United Statesand the

    Defendant.Thereareno otheragreem ents,promises,representationsorunderstandings.




                                                13
Case 1:16-cr-20549-RNS Document 1026 Entered on FLSD Docket 01/09/2019 Page 14 of 14




                                    ARIANA FM ARDO ORSHAN
                                    UNITED STATES ATTORNEY

                                    SAN D R A M O SER
                                    ACTm G CH W F
                                    U .S.DEPARTX NT OF JU STICE
                                    CRN W AL DW ISION,FRAUD SECTION




    Da
     t
     e:1qjt
          l                      By:
                                        ALLA .X D INA
                                        ELIZ ETH YOUNG
                                        JAW S HAYES
                                        TRIAL ATTORNEYS
                                        U.S.DEPAR      OF JUSTICE
                                        CIU M IN    1SI ,FR AU D SECTION
                                                         (
                                                        ,.'
                                                        ,
                                                    /
                                                    .          '
                                                    g

    Date:$-M -Iq                 CY1                b
                                              M ,               OUZE
                                        D E         ï'
                                        1


    oate: t-z-14                 B y:
                                        ORL                   CAM PO,ESQ.
                                        COUNSEL FOR ARNALDO CARM OUZE




                                            14
